NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2006-3353


                                   DORA J. WARD,

                                                           Petitioner,

                                           v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                           Respondent.



      Dora J. Ward, of Grantville, Georgia, pro se.

       Michael N. O’Connell, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent. With
him on the brief were Peter D. Keisler, Assistant Attorney General; David M. Cohen,
Director; and Deborah A. Bynum, Assistant Director.


Appealed from United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2006-3353

                                      DORA J. WARD,

                                                        Petitioner,

                                              v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                        Respondent.



                           __________________________

                                 DECIDED: January 11, 2007

                           __________________________



Before LINN, PROST, and JORDAN∗, Circuit Judges.

PER CURIAM.

      Dora J. Ward (“Ward”) appeals from an Opinion and Order of the Merit Systems

Protection   Board   (“Board”)    modifying   and   affirming   the   Office   of   Personnel

Management’s (“OPM”) decision that dismissed all of Ward’s claims on appeal as barred

by res judicata. Ward v. Office of Pers. Mgmt., No. AT-831E-06-0053-I-1 (M.S.P.B. Aug.

1, 2006) (“Opinion and Order”). In the Opinion and Order, the Board




      ∗
              Honorable Kent A. Jordan, Circuit Judge, United States Court of Appeals
for the Third Circuit, sitting by designation.
affirmed the application of res judicata as a basis to preclude Ward from re-litigating, for

a second time, the denial of her disability retirement annuity as untimely filed. As to

Ward’s remaining claims—based on the Federal Employees’ Compensation Act and

sections 2415 and 2416 of Title 28—the Board dismissed them for lack of jurisdiction.

Because the Board’s decision is in accordance with law and does not otherwise contain

reversible error, we affirm.

       Ward seeks to re-litigate the previous determination that her disability retirement

annuity was untimely filed.     In the absence of any new and material, previously

unavailable evidence, or erroneous interpretation of statute or regulation, the doctrine of

res judicata applies to Ward’s attempts to re-litigate claims that she previously fully

litigated. See 5 C.F.R. § 12011.115(d); Allen v. McCurry, 449 U.S. 90, 94 (1980); Young

Eng’rs, Inc. v. U.S. Int’l Trade Comm’n, 721 F.2d 1305, 1314 (Fed. Cir. 1983) (holding

that a previous final judgment on a claim extinguishes “all rights of the plaintiff to

remedies against the defendant with respect to all or any part of the transaction, or series

of connected transactions, out of which the action” arose) (internal quotations omitted).

Because Ward has previously fully litigated the denial of disability retirement benefits,

Ward v. Office of Pers. Mgmt., 89 Fed. Appx. 718 (Fed. Cir. 2004), and because Ward

failed to show that there was new, previously unavailable evidence or legal error, the

Board properly dismissed those claims based on res judicata.

       Ward next claims that she is entitled to additional compensation, including back

pay and other things, as a result of job-related injuries. The Board concluded that to the

extent she presented a claim, it would fall under the Federal Employees’ Compensation

Act.   However, claims under that Act are within the exclusive jurisdiction of the




2006-3353                                2
Department of Labor’s Office of Workers’ Compensation Programs and are not subject to

review by the Board. See Pueschel v. United States, 297 F.3d 1371, 1374 (Fed. Cir.

2002) (holding that “claim disputes under the [Federal Employees’ Compensation Act]

are resolved administratively, and decisions by the Secretary of Labor regarding disability

compensation are protected from judicial review by [5 U.S.C. §] 8128(b), which contains

strong door-closing language”). Thus, the Board properly dismissed those claims for lack

of jurisdiction.

       Finally, Ward argues that she timely filed a retirement claim pursuant to 28 U.S.C.

§§ 2415 and 2416. Because those statutes relate to contract claims with the United

States, justiciable before the Untied States Court of Federal Claims, the Board was

correct in concluding that it lacked jurisdiction. See Bates v. Nicholson, 398 F.3d 1355

(Fed. Cir. 2005) (holding that the Board has no jurisdiction to review controversies that

are committed by statute to other tribunals, such as contract and employment disputes,

for which other review mechanisms have been held to be exclusive (e.g., contract

appeals may be pursued exclusively in the Court of Federal Claims or the appropriate

agency board of contract appeals)).

       For the foregoing reasons, we affirm.

                                         COSTS

       No costs.




2006-3353                               3